NUMBER 13-11-00081-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                              IN RE MONICA MICHELENA


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Per Curiam Memorandum Opinion1

       Relator, Monica Michelena, filed a petition for writ of mandamus in the above

cause on February 15, 2011, seeking to compel the trial court to transfer venue of a suit

affecting the parent-child relationship from Hidalgo County, Texas, to Cameron County,

Texas.     See TEX. FAM. CODE ANN. § 155.204 (Vernon 2008).                   By order issued on

February 17, 2011, the Court requested that the real party in interest, Robert Michelena,

file a response to the petition for writ of mandamus, and such response was duly filed

on February 28, 2011.
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Currently pending before the Court is relator’s motion to supplement the record.

The Court hereby grants the motion to supplement the record. See TEX. R. APP. P.

52.7(a)(2), (b).

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown herself

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied.

See id. 52.8(a).



                                                            PER CURIAM

Delivered and filed the
10th day of March, 2011.




                                              2